PD-0033-15
                                                         COURT OF CRIMINAL APPEALS

                           PD-0033-15                                     AUSTIN, TEXAS
                                                        Transmitted 1/6/2015 9:10:26 AM
                                                         Accepted 1/14/2015 6:44:38 PM
                   NO. PD- [NOT YET ASSIGNED]-15                           ABEL ACOSTA
                                                                                  CLERK

                            IN THE
                   COURT OF CRIMINAL APPEALS
                           OF TEXAS



                            JOHNNY RUIZ,
JANUARY 14, 2015
                              Appellant

                                   vs.

                       THE STATE OF TEXAS,
                             Appellee


  Seeking review of an opinion from the Court of Appeals for the Fifth
          District of Texas at Dallas in No. 05-13-00918-CR


          STATE’S MOTION FOR EXTENSION OF TIME
        TO FILE PETITION FOR DISCRETIONARY REVIEW



      COMES NOW, THE STATE OF TEXAS, pursuant to TEX. R.

 APP. P. 68.2(c), and in compliance with TEX. R. APP. P. 10.5(b),

 respectfully requesting an extension of time to file the State’s

 Petition For Discretionary Review. In support of this motion, the

 State would show the following:

      On November 5, 2014, the Court of Appeals for the Fifth

 District of Texas at Dallas reversed the judgment of the trial court
and acquitted Appellant in Trial Court Cause No. F1235122-K,

Appellate Court Cause No. 05-13-00918-CR. The State timely filed

a Motion for Rehearing and it was denied on December 5, 2014.

The State’s Petition for Discretionary Review is presently due on

January 5, 2015.        But for reasons of the closings of the Dallas

County Criminal District Attorney’s Office for the Christmas and

New Year holidays, and the undersigned attorney’s absence from

the office due to an injury, the State’s petition cannot be prepared

for filing on the present due date. Therefore, the State respectfully

requests an extension of 30 days, or until February 4, 2015, to file

the State’s petition.

                                       Respectfully submitted,



                                       /s/Patricia Poppoff Noble

SUSAN HAWK                             PATRICIA POPPOFF NOBLE
District Attorney                      Assistant District Attorney
Dallas County, Texas                   State Bar No. 15051250
                                       Frank Crowley Courts Building
                                       133 N. Riverfront Blvd., LB-19
                                       Dallas, Texas 75207-4399
                                       (214) 653-3634
                                       pnoble@dallascounty.org
        CERTIFICATE OF SERVICE AND WORD COUNT


     I hereby certify that a true copy of the foregoing motion was
served on, Assistant Public Defender Julie Woods, attorney for
Appellant by TexFile.Gov and by hand delivery on January 6, 2015.
     I hereby further certify that the length of this motion is 330
words using Microsoft Word 2010.

                                    /s/Patricia Poppoff Noble
                                    PATRICIA POPPOFF NOBLE